Citation Nr: 1001882	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
mononeuropathy of the right upper extremity, claimed to have 
been caused by a left carotid endarterectomy performed by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
November 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction is currently with 
the RO in Reno, Nevada.

A hearing was held before the undersigned Veterans Law Judge 
in July 2009, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's mononeuropathy of the right upper extremity was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for mononeuropathy of the right upper 
extremity, have not been met.  38 U.S.C.A. § 1151 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim in July 2006 seeking entitlement to 
compensation under 38 U.S.C.A. § 1151 for mononeuropathy of 
the right upper extremity, which the Veteran claimed was 
caused by a left carotid endarterectomy performed by VA in 
March 2006.  

38 U.S.C.A. § 1151 authorizes compensation for a disability 
or death caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by a VA 
employee or facility where the proximate cause of the 
additional disability was VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseeable event.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2009).  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Id.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  Id.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2) (2009).  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  Id.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Here, the Veteran underwent a left carotid endarterectomy at 
a VA Medical Center in Clarksburg, West Virginia in March 
2006.  A February 2006 surgical consultation report notes 
that the Veteran was informed of the risks and benefits of 
the procedure.  VA treatment records also document that the 
Veteran's informed consent was obtained for this procedure, 
as well as for the use of anesthesia.  The operation report 
and post-operative notes report no complications during the 
surgery and show that the Veteran recovered well from the 
procedure, excepting his complaints of right arm numbness.  

A treatment note from several days after the surgery notes 
that the Veteran continued to complain of right arm numbness 
and clumsiness and provides an assessment of neuropathy from 
arm drape versus small embolic event.  At a follow up 
appointment one week after his surgery, the Veteran continued 
to complain of right arm numbness and problems with fine 
motor coordination, although he reported that it was slowly 
improving.  The examiner noted altered sensation in the right 
upper extremity between the wrist and elbow.  A CT 
examination showed no acute event.  The Veteran was diagnosed 
with neuropathy of uncertain etiology, most likely a small 
embolic event.  

VA treatment notes through April 2009 note complaints of 
right upper extremity pain and numbness.  A June 2006 
treatment note reports that the Veteran was informed that 
there was unlikely a relationship between his March 2006 
surgery and his mononeuropathy of the right upper extremity.  
A June 2006 electromyograph (EMG) showed very mild evidence 
of median nerve focal neuropathy at the wrist and ulnar nerve 
neuropathy at the elbow, without evidence of denervation.  
There was no electrodiagnostic evidence of right brachial 
plexopathy, thoracic outlet syndrome, cervical radiculopathy, 
or generalized neuropathic process effecting the right upper 
extremity.  In August 2006, the Veteran visited a VA medical 
center in Pittsburg, Pennsylvania for a Neurology 
consultation, but left before he could be evaluated.  

In December 2006, a VA examiner reviewed the Veteran's 
medical records and concluded that he likely suffered a small 
embolic event after his surgery, although it is also possible 
that his condition is the result of chronic alcoholism.  The 
examiner noted that embolic events are a known complication 
of carotid endarterectomies and do not mean that there was a 
problem with the surgery.  The examiner further stated that 
she found no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or other instance of fault 
on the part of VA.  However, she noted that as the Veteran 
had never been examined by herself or a neurologist, an exact 
diagnosis of the Veteran's condition was not possible.  

In April 2009, the Veteran was afforded a VA examination by a 
VA physician.  She concluded that the Veteran's right arm 
numbness, tingling, and pain were most likely caused by or 
the result of his March 2006 left carotid endarterectomy.  
She explained the Veteran's reported symptoms, as well as her 
finding that the Veteran's reflexes in the right arm were 
slightly increased compared to the left arm indicated an 
upper motor neuron lesion, rather than a problem with a 
particular nerve or set of nerves.  She further explained 
that the small stroke the Veteran likely suffered as a result 
of his surgery is a known risk factor of carotid 
endarterectomies that is documented in medical literature.  
However, she stated that the Veteran's carpal tunnel syndrome 
and ulnar neuropathies are unlikely the result of his 
surgery.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he never experienced any pain or 
numbness in his right upper extremity prior to his carotid 
endarterectomy.  He also testified that although he did not 
understand that neuropathy was a possible outcome of the 
surgery, the risk of suffering a stroke was explained to him.  

Based on this evidence, the Board finds that the Veteran 
suffers from an additional disability, mononeuropathy of the 
right upper extremity, that is most likely the result of a 
stroke that was caused by the March 2006 left carotid 
endarteretomy.

However, the evidence of record has failed to establish 
either an unforeseeable event or carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care.

In both the December 2006 and April 2009 VA medical opinions, 
the examiners stated that a stroke is a medically documented 
risk of carotid endarterectomies.  Thus, it is not a result 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided, 
and it cannot be considered an unforeseeable event.  

Additionally, the Board can find no evidence of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of the medical professionals who 
performed the Veteran's surgery.  Indeed, the December 2006 
VA examiner specifically concluded that there had been no 
negligence on the part of VA.  While the Veteran has 
speculated that an error occurred during the procedure, he 
has presented no medical evidence that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider or provided medical treatment without 
the Veteran's informed consent.  What evidence is of record 
shows that the risks and benefits of a carotid 
endarterectomy, including the risk of stroke, were discussed 
with the Veteran prior to treatment and that he gave his 
informed consent to the procedure.  While the Veteran may not 
have been specifically informed that the symptoms of pain, 
numbness, and tingling he currently suffers from could occur 
as a result of his surgery, these symptoms have been 
attributed to a small stroke, and by the Veteran's own July 
2009 hearing testimony, he was informed of the risk of 
suffering a stroke as a result of his surgery and elected to 
assume that risk.  

In this case, the Board finds that the post-service treatment 
records provide evidence against this claim, failing to 
indicate that the requirements of the statue in this case 
have been met.  There is simply no indication of a problem 
associated with the Veteran's treatment that was 
unforeseeable or the result of negligence. 

For the above reasons, the preponderance of the evidence 
supports the conclusion that entitlement to compensation 
under 38 U.S.C.A. § 1151 for mononeuropathy of the right 
upper extremity is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in August 2006 and March 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed 
of how VA assigns disability ratings and effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2008 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in June 2008.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's VA treatment records an obtained 
two VA medical opinions.   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
SARAH RICHMOND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


